CREDIT AGREEMENT dated as of August 28, 2008 among DXP ENTERPRISES, INC. The Lenders From Time to Time Party Hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lead Arranger and Administrative Agent and BANK OF AMERICA, N.A., as Syndication Agent SCHEDULES AND EXHIBITS: Exhibit A Assignment and Assumption Exhibit B Compliance Certificate Exhibit C-1 Revolving Note Exhibit C-2 Swingline Note Exhibit C-3 Term Note Schedule 2.01 Commitments Schedule 3.12 Subsidiaries Schedule 6.01 Existing Indebtedness Schedule 6.02 Existing Liens Schedule 6.04 Existing Investments CREDIT AGREEMENT CREDIT AGREEMENT (as amended, modified, restated, supplemented and in effect from time to time, herein called this “Agreement”) dated as of August 28, 2008 (the “Effective Date”), among DXP ENTERPRISES, INC., a Texas corporation, the LENDERS party hereto, BANK OF AMERICA, N.A., as Syndication Agent, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lead Arranger and Administrative Agent for the Lenders. ARTICLE I Definitions The parties hereto agree as follows: SECTION 1.01.Defined Terms.As used in this Agreement, the following terms have the meanings specified below: “ABR”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Alternate Base Rate. “Accounts” shall have the meaning assigned to it in the Uniform Commercial Code enacted in the State of Texas in force on the Effective Date. “Acquisition” means any transaction, or any series of related transactions, consummated on or after the date of this Agreement, by which the Borrower or any of its Subsidiaries (i) acquires any going business or all or substantially all of the assets of any firm, corporation or limited liability company, or division thereof, whether through purchase of assets, merger or otherwise or (ii) directly or indirectly acquires (in one transaction or as the most recent transaction in a series of transactions) at least a majority (in number of votes) of the securities of a corporation which have ordinary voting power for the election of directors (other than securities having such power only by reason of the happening of a contingency) or a majority (by percentage or voting power) of the outstanding ownership interests of a partnership or limited liability company. “Additional Collateral” shall have the meaning ascribed to such term in Section 5.03(b) hereof. “Additional Collateral Event” shall have the meaning ascribed to such term in Section 5.03(b) hereof. “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest Period, an interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
